UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-2288



EDITH HOPKINS,

                                             Plaintiff - Appellant,

         versus


UNIVERSITY OF MARYLAND AT COLLEGE PARK,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
94-3549-DKC)


Submitted:   January 15, 1998            Decided:   January 27, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edith Hopkins, Appellant Pro Se. Anne Love Donahue, Assistant
Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to the Defendant in a discrimination case filed under the

Civil Rights Act of 1964 (Title VII)1 and the Age Employment Dis-
crimination Act (AEDA).2 We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court.3 We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




     1
         See 42 U.S.C. § 2000(e)-16 (1994).
     2
         See 29 U.S.C. § 633(a) (1994).
     3
       Hopkins v. University of Maryland, No. CA-94-3549-DKC (D.
Md. Aug. 15, 1997).

                                  2